[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-14492         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        JUNE 20, 2012
                                      ________________________        JOHN LEY
                                                                       CLERK
                               D.C. Docket No. 1:10-cv-00166-CG-C



ANTONIO LOVE,

llllllllllllllllllllllllllllllllllllllll                             Plaintiff - Appellant,



                                               versus

CITY OF MOBILE, et al.,

llllllllllllllllllllllllllllllllllllllll                                     Defendants,

LIEUTENANT KEVIN RODGERS,
OFFICER JOE COTNER,

llllllllllllllllllllllllllllllllllllllll                         Defendants - Appellees.

                                     ________________________

                           Appeal from the United States District Court
                              for the Southern District of Alabama
                                  ________________________

                                           (June 20, 2012)
Before EDMONDSON, CARNES and MARTIN, Circuit Judges.

PER CURIAM:

      Antonio Love appeals the district court’s decision to grant summary

judgment as to his claim of excessive force against Joe Cotner and as to his claim

of false arrest against Kevin Rodgers. After careful review, we affirm.

      Love’s excessive force claim rests on Cotner’s decision to use a taser

against him during the incident in question, which took place on July 24, 2009.

Love’s brief cites only one of our decisions, Brown v. City of Huntsville, Ala., 608
F.3d 724 (11th Cir. 2010), to suggest that Fourth Amendment law at the time in

question clearly proscribed Cotner’s conduct. But we decided Brown in 2010,

after the incident about which Love complains. Thus, Brown could not have “put

[Cotner] on notice that his conduct would be clearly unlawful.” Vinyard v.

Wilson, 311 F.3d 1340, 1350 (11th Cir. 2002) (quotation marks and emphases

omitted).

      As for his false arrest claim, Love argues that there is a genuine issue of fact

regarding whether Rodgers had arguable probable cause to arrest him, and thus

whether he was entitled to qualified immunity. See Holmes v. Kucynda, 321 F.3d
1069, 1079 (11th Cir. 2003) (noting that qualified immunity to a claim of false

arrest is warranted if an officer had arguable probable cause to make the arrest).

                                          2
However, it is undisputed that during the incident in question, Love failed to obey

several of the officers’ orders. Thus, the record unambiguously shows that

Rodgers could have reasonably believed that Love was in violation of Mobile City

Code § 39-54, which makes it a crime “for any person to fail to obey the direction

or order of [a police officer] while . . . acting in an official capacity.”

      The district court did not err in concluding that, on this record, Cotner and

Rodgers were entitled to qualified immunity. We therefore affirm its grant of

summary judgment.

      AFFIRMED.




                                            3